Citation Nr: 0411596	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  03-13 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for allergic diathesis with 
primarily symptoms of rhinitis (also diagnosed as allergic 
and/or chronic rhinitis).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from November 1993 to 
December 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for allergic diathesis with primarily symptoms of 
rhinitis.  A notice of disagreement (NOD) was filed in regard 
to this decision in April 2002.  A statement of the case 
(SOC) was issued in April 2003.  In May 2003, the veteran 
submitted a substantive appeal (VA Form 1-9).  


REMAND

This claim is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.

The veteran and her representative contend, in essence, that 
service connection is warranted for allergic diathesis with 
primarily symptoms of rhinitis (also claimed as allergic 
and/or chronic rhinitis).  

The veteran indicated in a February 2002 statement in support 
of her claim, that she had been treated for the 
aforementioned condition while in the military and at the VA 
Medical Center at Alexandria, Louisiana.  She did not 
indicate when she was treated for her claimed condition after 
service and there are no records in the file reflective of 
this treatment.  These records should be sought and 
associated with the claims file if they exist.  

A review of the record reveals that the veteran's nose and 
sinuses were normal when examined in connection with her 
enlistment in 1993.  There were sinus complaints noted in 
service medical records thereafter.  The veteran underwent VA 
examination in January 2001.  During that examination, the 
examiner indicated that the veteran had no evidence of 
sinusitis, but allergic diathesis with primarily symptoms of 
rhinitis.  The RO determined that the veteran had a 
developmental condition that was not related to service.  

38 C.F.R. § 3.380, indicates, in pertinent part, that 
diseases of allergic etiology, may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  This was not accomplished in the 
January 2001 VA examination, or otherwise by the RO.  

Therefore, the veteran needs to be examined by VA for the 
aforementioned disability to provide the appropriate opinion 
as to any link between the veteran's service and any allergic 
diathesis with primarily symptoms of rhinitis (claimed as 
allergic and/or chronic rhinitis).  

Accordingly, the case is remanded for the following action:

1.  Ensure that all notice and 
development required by the VCAA has been 
done.   The veteran should be 
specifically informed about any 
information and evidence not of record 
that is necessary to substantiate the 
claim; the information and evidence that 
VA will seek to provide; the information 
and evidence he is expected to provide; 
and she should be requested to provide 
copies of any evidence in her possession 
that pertains to the claim not currently 
of record.  

2.  The RO should obtain the veteran's 
VAMC Alexandria, Louisiana inpatient and 
outpatient treatment records, if any, 
from 2000 to the present for treatment of 
allergic diathesis with primarily 
symptoms of rhinitis (claimed as allergic 
and/or chronic rhinitis) and associate 
them with the claims folder. 

3.  The veteran should be scheduled for a 
VA ear, nose and throat (ENT) 
examination.  Any indicated tests or 
studies should be accomplished, and the 
claims file should be made available to 
the examiner prior to the examination to 
ensure that person is aware of the 
veteran's pertinent history.  The 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  The 
examiner should be asked to provide an 
opinion as to whether it is likely, 
unlikely, or at least as likely as not, 
that any allergic diathesis with 
primarily symptoms of rhinitis (claimed 
as allergic and/or chronic rhinitis) had 
any link to service.  Specifically, the 
examiner should indicate if the veteran 
had this condition prior to service, and 
if so, whether it is likely, unlikely, or 
at least as likely as not, that it was 
aggravated during her active service.  
The report of this examination should 
then be associated with the claims file.  
Rationale for any findings must be 
provided.  

4.  Thereafter, readjudicate the claim.  
If the decision is adverse to the 
appellant, she and her representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal, specifically 
addressing 38 C.F.R. § 3.380, and she 
should be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment .  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

